Citation Nr: 0521001	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  00-02 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1980 to 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for residuals of a right leg injury.

The veteran testified before an RO hearing officer in 
February 2000.  A transcript of the hearing is of record.  In 
March 2001 and July 2003, the Board remanded the veteran's 
case to the RO for further development.  The case was 
returned to the Board in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the July 2003 Board remand directed the 
RO to obtain the veteran's September 25, 1999 VA examination 
report.  The examination was performed by Dr. Kroening.  
However, this report is not included in the veteran's case 
file.  Therefore, the Board is compelled to remand the appeal 
to request that the RO obtain the September 25, 1999 VA 
orthopedic examination report.  In Stegall v. West, 11 Vet. 
App. 268 (1998), the Court held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  Id. at 271.

Further, the July 2003 Board remand directed that the July 
2002 VA examiner give an opinion as to the correct diagnosis 
of the veteran's disability and whether his disability is 
related to an in-service injury.  The RO noted that the July 
2002 VA examiner was no longer available to give an opinion 
and scheduled the veteran for a new VA examination.  The 
veteran was scheduled for an appointment in March 2005, but 
he failed to attend.  It appears that the veteran has 
possibly relocated to Hartsville, SC, but this has not been 
confirmed.  Because this file must be returned to the RO for 
other reasons, the veteran should be located, and a new 
examination scheduled to determine the nature and etiology of 
the veteran's right leg disability.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should obtain the September 
25, 1999 VA compensation and pension 
orthopedic examination report performed 
by Dr. Kroening and associate the report 
with the claims folder.  All attempts to 
procure this record should be documented 
in the file.  If the RO cannot obtain the 
examination report, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order that they are 
provided the opportunity to obtain and 
submit the record for VA review.

2.  Upon completion of the above 
development, and if the veteran is 
located, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
the claimed right leg disability.  All 
indicated tests and studies are to be 
performed including range of motion 
tests, and all potential diagnoses should 
be either confirmed or rejected.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Based upon the examination 
results and the review of the claims 
folder, the examiner should answer the 
following questions:

a.  What is the correct 
diagnosis of the prominence of 
the anterior tibia at the 
junction of the middle and 
distal thirds of the right leg 
noted by the VA examiner in 
September 1999?

b.  Is it at least as likely as 
not that this finding is a 
residual of any leg injury in 
service?

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002, only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


